DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    				Summary
The amendment and response filed on 12/24/2020 have been acknowledged. Claim 6 has been amended. The status of each claim is summarized as follow:
‘Claims 1, 2, 6 and 7-9 are pending.
Claims 3-5 and 10-17 have been canceled. . 
Claim 1, 2, 6 and 7-9 are considered. 
Claim Rejections - 35 USC § 102
The rejection of Claims 6-9 under 35 U.S.C. 10 (a) (1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over European Patent Application EP 2 341 076A2 to Novartis AG. has been removed necessitated by Applicants’ amendment and the examiner’s amendment.  
The rejection of Claims 1-5 under 35 U.S.C. 102 (a) (2) as being anticipated by US 9,682,143 B2 to Chang et al. has been removed necessitated by Applicants’ amendment.
 				Claim Rejections - 35 USC § 112
The rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been removed upon the current amendment entered hereinto.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Lee D’Amore on March 10, 2021.



Claim 1 (currently amended): In line 5 before “OXL40” delete “/or” 

Claims 1-2 and 6-9 are allowed.

				Reasons for Allowance	
The following is an examiner’s statement of reasons for allowance: The novelty is the composition comprising the combinations two monoclonal antibodies against thymic stromal lymphopoietin (TSLP), wherein each of the antibody is in combination with monoclonal antibody against OXL40, wherein the monoclonal antibody against TSLP has distinct three pairs of CDRs of SEQ ID NOs: 1-3 and 4-6 or SEQ ID NOS: 7-9 and 10-12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/          Primary Examiner, Art Unit 1648